Citation Nr: 0926704	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-12 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a temporary total evaluation based on 
hospital treatment in excess of 21 days for a service-
connected condition.

2.  Entitlement to individual unemployability based on total 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Army from January 1986 to March 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two decisions from the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA): an October 2004 decision that, in 
pertinent part, denied entitlement to individual 
unemployability; and a July 2005 decision that denied 
entitlement to a temporary total evaluation based on hospital 
treatment in excess of 21 days.

The Board notes that, despite the fact the Veteran did not 
request a hearing before the Board, a hearing was scheduled 
for her at the local RO.  She did not attend the scheduled 
hearing.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has not been hospitalized for a period in excess 
of 21 days for any of her service-connected disabilities, nor 
has she needed a period of convalescence for a period of at 
least one month following surgery for a service-connected 
disability.




CONCLUSION OF LAW

A temporary total evaluation based on hospitalization or 
convalescence is not warranted. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.29, 4.30 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim.  The Veteran should be informed as to what portion of 
the information and evidence VA will seek to provide, and 
what portion of such the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

May 2005 correspondence to the Veteran afforded her legally 
sufficient notice regarding her claim for entitlement to a 
temporary total disability rating under 38 C.F.R. § 4.29 
based on hospitalization for more than 21 days, or 38 C.F.R. 
§ 4.30, based on a need for convalescence.  The letter set 
out the elements of entitlement and described the evidence 
and information needed to substantiate the claim; it also 
detailed the respective responsibilities of VA and the 
veteran in obtaining such.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice was given prior to the initial adjudication of the 
claim.

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA inpatient and 
outpatient treatment records, as well as relevant private 
treatment records.  VA has also obtained Social Security 
Administration records for the Veteran.  The Veteran 
requested a Decision Review Officer hearing in conjunction 
with her appeal, and a hearing was held in August 2006; the 
transcript of that hearing has been associated with the 
claims file.  No medical examination was necessary, as the 
only question at issue is whether the Veteran has received 
inpatient treatment for more than 21 days or needed 
convalescence for at least one month.  Significantly, neither 
the appellant nor her representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Veteran's Claim

Under 38 C.F.R. § 4.29, a temporary total disability rating 
is warranted when it is established that a Veteran's service-
connected disability has required hospital treatment or 
observation at a VA hospital for a period in excess of 21 
days.  38 C.F.R. § 4.29.  A temporary total evaluation is 
also warranted if the Veteran has surgery related to a 
service-connected disability necessitating at least one month 
of convalescence.  38 C.F.R. § 4.30.

The Veteran claims that she is entitled to a temporary total 
evaluation based on nerve block treatment.  She testified at 
her hearing that she received treatment "every other day for 
a period of two to three months" on an outpatient basis.  
The Veteran did not indicate that she had ever been 
hospitalized for a period of more than 21 days, or that she 
had ever necessitated a period of one month or more 
convalescence following surgery.

The Veteran's treatment records show that she received 
outpatient nerve block treatment for chronic pain for the 
period between February 27, 1991, and March 12, 1991, a 
period of fourteen days.  

Also, the Veteran was treated on an inpatient basis for her 
depression, before she was service-connected for that 
disability, for a two week period between April and May 2004.

The regulations pertaining to a temporary total rating, 38 
C.F.R. § 4.29 and 38 C.F.R. § 4.30, clearly indicate that a 
basic requirement for granting a temporary total rating is 
that the Veteran require hospitalization or convalescence due 
to a service connected disability.  There is no evidence in 
the file that the Veteran has ever been hospitalized for 
treatment or observation for a period greater than 21 days.  
Similarly, there is no evidence that the Veteran has ever 
necessitated a period of convalescence following surgery of 
one month or more.  Notably, the Veteran has never claimed 
that she has been hospitalized for a period greater than 21 
days or required one month or more of convalescence.  

As there is no evidence of record showing that the Veteran 
has required hospitalization, surgery, or convalescence due 
to her service-connected disabilities, the Board finds that 
benefits under 38 C.F.R. § 4.29 and 38 C.F.R. § 4.30 cannot 
be granted.




ORDER

Entitlement to a temporary total evaluation based on hospital 
treatment in excess of 21 days, or the need for convalescence 
for at least one month, is denied.
 


REMAND

The Veteran has claimed that she is unemployable due to her 
various disabilities, including reflex sympathetic disorder 
and depression.  There is in the file, however, evidence of 
other disabilities that could affect the Veteran's 
employability.  Additionally, there is no evidence in the 
claims folder addressing the specific impact of the Veteran's 
service-connected symptomatology on her potential 
employability.

The Veteran has been awarded a 70 percent disability rating 
for her depression, and has a 40 percent disability rating 
for her reflex sympathetic dystrophy.  In short, she meets 
the schedular criteria under 38 C.F.R. § 4.16(a) for 
consideration of TDIU.  38 C.F.R. § 4.16 also requires, 
however, a showing that the Veteran is unemployable due to 
her service-connected disabilities.

She has yet to be afforded a VA examination to determine the 
cumulative effect of his service-connected disabilities on 
her ability to obtain and maintain employability.  VA is 
obligated to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  VA's duty to assist 
includes providing a medical examination and/or obtaining a 
medical opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
In Friscia v. Brown, 7 Vet. App. 294 (1995), the Court stated 
that VA has a duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
appellant's service- connected disability has on his ability 
to work.

Therefore, this matter must be remanded for a VA examination, 
in which the examiner is requested to determine the impact of 
her service-connected disabilities on her employability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the impact of her 
service-connected disabilities on her 
ability to obtain and retain employment.  
The claims file, including a copy of this 
remand, must be made available to the 
examiner, and the examination report 
should reflect that the claims file was 
reviewed in conjunction with the 
examination.  The examiner should describe 
the symptomatology associated with the 
Veteran's service-connected disabilities.  
The examiner should also describe the 
impact such symptomatology has on the 
Veteran's industrial adaptability.  The 
examiner is directed to evaluate the 
Veteran's service-connected disabilities 
for the specific purpose of assessing the 
relative degree of industrial impairment 
caused by the disabilities, in light of 
the Veteran's medical and vocational 
history.  The examiner should expressly 
describe what types of employment 
activities are limited because of the 
Veteran's service-connected disabilities 
and what types of employment, if any, is 
feasible given the Veteran's functional 
impairment.  Finally, the examiner should 
render an opinion as to whether it is more 
likely than not that the Veteran's 
service-connected disabilities render her 
unable to obtain or maintain substantially 
gainful employment.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  If it cannot be 
determined whether the Veteran is unable 
to obtain or maintain substantially 
gainful employment without invoking 
processes related to guesses or based upon 
mere conjecture, the examiner should 
clearly state why this is so.

2.  The RO should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and her 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless she is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of her claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


